Citation Nr: 0633925	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  04-43 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for dental trauma for 
compensation purposes.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to 
September 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (the RO).

Procedural history

Service connection was granted for treatment purposes for 
injury to teeth numbers 8, 9, and 10 in an unappealed August 
1992 rating decision.  He filed a new claim in April 2004, 
which was developed by the RO as a claim for service 
connection for compensation purposes for the same teeth.  The 
July 2004 rating decision denied the claim, and the veteran 
duly perfected an appeal.  

Clarification of issue on appeal

As noted above, the RO has adjudicated the instant claim as 
one for service connection for compensation purposes for in-
service dental trauma, and the current appeal relates to this 
issue only.  It appears from the record, however, that the 
veteran seeks service connection for treatment purposes for 
trauma to various teeth as a result of an in-service fall.  
However, this issue has yet to be adjudicated by the RO and 
is therefore not currently before the Board.  The issue 
adjudicated by the RO and currently on appeal is that of 
service connection for compensation purposes.  Only this 
matter will be discussed below.  The separate and distinct 
issue of service connection for treatment purposes is 
referred to the RO for appropriate action.


FINDING OF FACT

While the veteran sustained dental trauma in service, such 
involved the teeth only and did not affect the maxilla or 
mandible.  


CONCLUSION OF LAW

Service connection for dental trauma for compensation 
purposes is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
1712(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.381 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in April 2004 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  He was 
advised that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records for him.  The duty to notify the veteran of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records are on file together with extensive VA dental records 
and the report of a July 1992 VA dental examination.  The 
veteran has not submitted any private medical records, or 
identified any private medical records that should be 
obtained.  There is no indication that other Federal 
department or agency records exist that should be requested.  
Although the duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, for the reasons 
discussed below, a VA examination was not accorded the 
veteran in this case as none was required.  See 38 C.F.R. § 
3.159(c)(4).  The veteran was asked to advise VA if there 
were any other information or evidence he considered relevant 
to his claim so that VA could help him by getting that 
evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statement of the case of what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Pertinent law and regulations

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  VA must consider each 
defective or missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in the line of duty 
during active service.  When applicable, VA must determine 
whether the condition is due to combat or other in-service 
trauma, or whether the veteran was interned as a prisoner of 
war.  38 C.F.R. § 3.381(a), (b).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c).

The following principles apply to dental conditions noted at 
entry and treated during service: (1) Teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service connected if 
they were extracted or if the existing filling was replaced 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected regardless of treatment 
during service. 38 C.F.R. § 3.381(d).

The following will not be considered service connected for 
treatment purposes: (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service or 
was due to combat or in service trauma; (4) impacted or 
malposed teeth and other developmental defects unless disease 
or pathology of these teeth developed after 180 days or more 
of active service.  38 C.F.R. § 3.381(e).

Teeth extracted because of chronic periodontal disease will 
be service connected only if they were extracted after 180 
days or more of active service.  38 C.F.R. § 3.381(f).

Analysis

The veteran is seeking service connection for a dental 
condition for compensation purposes.  VA law and regulations, 
however, limit compensable dental disabilities.  As noted 
above, under 38 C.F.R. § 3.381, service connection for 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment in 
accordance with 38 C.F.R. § 17.161.  Hence, the law precludes 
establishment of service connection for compensation purposes 
for treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease such 
disabilities.

Furthermore, VA's Rating Schedule distinguishes between 
"replaceable missing teeth" or periodontal disease, and 
teeth lost as a result of "loss of substance of body of 
maxilla or mandible."  See Simington v. West, 11 Vet. App. 
41 (1998).  The former may be considered service-connected 
solely for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment, but the loss of 
teeth as described in the latter provision may be service-
connected for compensation purposes and rated, in accordance 
with the applicable diagnostic code, when the loss is 
service-connected.  38 C.F.R. § 3.381; see also 38 C.F.R. 
§ 4.150, Diagnostic Codes 9900 - 9916 (2006).

The veteran's service medical records reflect no dental 
condition other than replaceable missing teeth and treatable 
carious teeth.  While the veteran sustained dental trauma in 
service as the result of a June 1987 fall, contemporaneous 
treatment records reflect that his injuries were limited to 
lingual displacement of teeth numbers 8 and 9 with chipping 
of the incisal edge of teeth numbers 9 and 10.  There is no 
indication in the service dental records that the veteran's 
in-service fall resulted in damage to the mandible or maxilla 
or any portion of the jawbone which 


could potentially result in a compensable rating under 38 
C.F.R. § 4.150, Diagnostic Codes 9900 to 9916.  Post-service 
treatment records are likewise negative for any complaint, 
diagnosis, or treatment of an injury to the mandible or 
maxilla.  While the veteran has received extensive dental 
treatment for various teeth, there is no indication that the 
jawbone is affected.  The veteran does not appear to contend 
otherwise.  

As discussed above, in the absence of injury to the maxilla 
or mandible, service connection may for compensation purposes 
cannot be granted for injury to the teeth and gums alone.  
Because replaceable missing teeth and treatable carious teeth 
are not disabling conditions for which service connection may 
be granted for compensation purposes, and because no other 
dental condition was shown either during or after service, a 
basis for payment of compensation benefits in connection with 
the veteran's claim has not been established.

For the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
compensation purposes, as no loss of substance of the body of 
the maxilla or mandible in service has been demonstrated.  
The benefit sought on appeal is accordingly denied.

The veteran contends that his in-service fall resulted in 
damage to multiple teeth and that additional treatment for 
these teeth is required.  The August 1992 rating decision 
granted service connection for treatment purposes for teeth 
8-10 - the veteran claims that the fall resulted in trauma to 
additional teeth.  As noted in the Introduction, however, the 
RO developed the instant appeal as service connection for 
compensation purposes only.  Such is not warranted as the 
veteran's fall did not result in injury to the maxilla or 
mandible and was instead limited to damage to individual 
teeth.  Compensation is not payable for such injuries.  The 
Board does not have jurisdiction over the separate matter of 
service connection for treatment purposes as that issue has 
not been adjudicated by the RO.  That issue has been referred 
to the RO for proper action.


ORDER

Service connection for compensation purposes for dental 
trauma is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


